Case 2:21-mj-30248-DUTY ECF No. 5, PagelD.17 Filed 05/27/21 Page 1of1
(EDMI 1/21) Order Regarding Brady Materials

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

United States of America

v. Case No. 21-30248

Demarco Craig

Nowe Nowe? Neue” Neue Nee”

ORDER REGARDING BRADY MATERIALS

Pursuant to the Due Process Protections Act, the court reminds the government of its obligations under Brady v.
Maryland, 373 U.S. 83 (1963), to disclose evidence favorable to the defendant and material to the defendant’s
guilt or punishment. The government is ordered to comply with Brady and its progeny.

The failure to do so in a timely manner may result in consequences, including dismissal of the indictment or

information, exclusion of government evidence or witnesses, adverse jury instructions, dismissal of charges,
contempt proceedings, sanctions by the Court, or any other remedy that is just under the circumstances.

IT IS SO ORDERED.

Date: May 27, 2021 s/Curtis Ivy, Jr.
Judicial Officer’s Signature

Curtis Ivy, Jr., U.S. Magistrate Judge
Printed name and title
